DETAILED ACTION
This Office Action is in response to the amendment filed on 07/15/2022 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2022 and 08/07/2022 have been considered by the Examiner.

Response to Amendment
The Amendment filed on 07/15/2022 has been entered.  
Claims 1 and 11 have been amended.  Claims 1-20 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0363733 A1) in view of Rosati et al. (US 2018/0089625 A1 hereinafter Rosati) and Togawa (US 6,385,639 B1).

Regarding Claim 1, Brown teaches a system configured to facilitate task-specific workspaces within a collaboration environment ([0030]-[0032] system that provides user interfaces that are task centric and prioritize user’s task; multiple project workspaces to track and prioritize what task the user is/ should be working on; user’s current workload visually represented by free form cloud/ bubbles; project workspaces having tasks represented visually; user interface for graphically depicting project workspaces; project workspaces centered around the task or project that the user is working on; [0049] data items being part of a particular project workspace in order to facilitate streamlined collaboration and relevant data items – thus, facilitating task-specific workspaces within a collaboration environment), the system comprising: 
one or more physical processors configured by machine-readable instructions ([0046] client software on client device constructs the user interface for presentation; [0053] client device is a mobile device/ tablet data processing system; [0104] data processing system includes processor that obtain from memory instructions for execution by the processor) to: 
manage environment state information maintaining a collaboration environment, the environment state information including user records and task records, the user records including user information describing users interacting with and/or viewing the collaboration environment, the task records including task information describing tasks created within the collaboration environment and assigned within the collaboration environment to the users who are expected to accomplish one or more actions to complete the tasks ([0030]-[0033] user interfaces that are task centric and prioritize user’s task; multiple project workspaces to track and prioritize what task the user is/ should be working on; the priorities of these workspaces are represented to the user and indicate what the user is to work on; user interface for graphically depicting project workspaces; project workspaces centered around the task or project that the user is working on; priority of a project could be due date for a task; [0036] user working on four major projects each having respective associated tasks; the system can create four project workspaces each represented as large bubble in the user interface window; within each bubble would be the task of the associated projects; [0038] tasks can be moved around by the user and become more dominant based on criteria such as due date, update to documents, creation of new data items within workspace; [0049] data items being part of a particular project workspace in order to facilitate streamlined collaboration and relevant data items; [0053] fig. 3 shows the user interface depicting prioritized project workspace); 
effectuate presentation of a first task-specific workspace for a first task on a first computing platform associated with a first user ([0036] user working on four major projects each having respective associated tasks; the system can create four project workspaces each represented as large bubble in the user interface window; within each bubble would be the task of the associated project; [0048] user interface including task-centric workspace is provided on a client system; the workspace provides the user the ability to create, view, store, retrieve data items specific to the current workspace and task he/ she is working on; [0053] fig. 3 shows the user interface depicting prioritized project workspace; [0057] user zooms in/ select a workspace, opening up Self Education workspace - thus, effectuating presentation of the first task-specific workspace for a first task (i.e., workspace for the task associated with Self Education)), wherein the task-specific workspace presents a first set of applications via one or more windows through which the first user interacts with the first set applications ([0057] user zooms in/ select a workspace, opening up Self Education workspace that show associated data items; [0048] user interface including task-centric workspace provided on a client system; the workspace provides the user the ability to create, view, store, retrieve data items specific to the current workspace and task he/ she is working on; the user can work inside the single environment where applications that handle data items such as email application/ spreadsheet application would appear within the workspace environment on the graphic user interface to the user; relevant emails, spreadsheets, etc. presented to the user within the workspace (i.e., the first set of applications via one or more windows through which the first user interacts with the first set of applications)); 
receive user input indicating a pause of the first task ([0056]-[0057] the user has a project to organize a conference; while in the Self Education workspace, user receives a call from someone who is helping organize the conference; the data items that the user is working on in the Self Education workspaces automatically pauses when the call is answered (i.e., user input indicating a pause of the first task)); 
responsive to receiving the user input: store interaction information characterizing interactions of the first user with the first set of applications in a first task record of the first task ([0057] while in the Self Education workspace, user receives a call from someone who is helping organize the conference; the data items that the user is working on in the Self Education workspaces automatically pauses when the call is answered (i.e., user input indicating pause) and the conference workspace automatically expanded to take the focus; [0034] when focus is taken away from a workspace, work in that workspace automatically saved and the user can pick up where he/ she left off when the focus returns to that item – thus, storing interaction information characterizing the interactions of the first user with the first set of applications in a first task record of the first task); and 
responsive to receiving restart information indicating a re-start of the first task, restore the first set of applications within the first task-specific workspace such that the one or more windows corresponding to the first set of applications are restored based on the first task record ([0034] when focus is taken away from a workspace, work in that workspace automatically saved and the user can pick up where he/ she left off when the focus returns to that item; [0057] while in the Self Education workspace, user receives a call; the data items that the user is working on in the Self Education workspaces automatically pauses when the call is answered and the conference workspace automatically expanded to take the focus; when call terminates, the Conference workspace may be minimized and Self Education workspace may expand presenting data item that was paused when the call was received– thus, upon restart of the first task, restoring the first set of applications within the first task-specific workspace such that the one or more windows corresponding to the first set of applications are restored based on the first task record).   
However, Brown fails to expressly disclose wherein effectuate presentation of a list of multiple tasks previously assigned to the first user concurrently with the first task-specific workspace and receive user input including a selection of a second task previously assigned to the first user from a list of multiple tasks previously assigned to the first user. 
In the same field of endeavor, Rosati teaches wherein effectuate presentation of a list of multiple tasks previously assigned to the first user concurrently with the first task-specific workspace ([0081] fig. 6A illustrates an exemplary view of the workroom 600;  TJ's screen name or user ID (“TJ_08”) and the job name (“Web/Application GUI Design”) are both displayed on the page; a pull-down menu allows TJ to switch between jobs or workrooms; TJ can also be working on another job called “Sushi on Wheels” and can switch to that workroom by selecting “Sushi on Wheels” via the pull-down menu 606 (i.e., presenting list of multiple tasks concurrently with the first task-specific workspace)); receive user input including a selection of a second task previously assigned to the first user from a list of multiple tasks previously assigned to the first user ([0081] fig. 6A illustrates an exemplary view of the workroom 600;  TJ's screen name or user ID (“TJ_08”) and the job name (“Web/Application GUI Design”) are both displayed on the page; a pull-down menu allows TJ to switch between jobs or workrooms; TJ can also be working on another job called “Sushi on Wheels” and can switch to that workroom by selecting “Sushi on Wheels” via the pull-down menu; [0121] TJ, Ally and Jay are the team members assigned to the “Web/Application GUI Design” job).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein effectuate presentation of a list of multiple tasks previously assigned to the first user concurrently with the first task-specific workspace and receive user input including a selection of a second task previously assigned to the first user from a list of multiple tasks previously assigned to the first user, as taught by Rosati into Brown.  Doing so would be desirable because it would provide an intuitive platform for employers to work together securely while allowing effective and efficient collaboration online (Rosati [0142]) and allow the user to easily select a project to keep track of and switch between open projects (Rosati [0036]).

However, Brown and Rosati fail to expressly teach wherein close the one or more windows corresponding to the first set of applications.
In the same field of endeavor, Togawa teaches wherein close the one or more windows corresponding to the first set of applications (Column 12, lines 25 to 30 - an automatic opening/closing process of the window, etc., at switching of work).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein close the one or more windows corresponding to the first set of applications, as taught by Togawa into Brown and Rosati .  Doing so would be desirable because it would improve efficiency in the work in a network environment  (Togawa, column 2, lines 37 to 40), thereby enhancing user experience.

As to dependent Claim 2, Brown, Rosati, and Togawa teach all the limitations of Claim 1.  Brown further teaches wherein clear a current desktop to initiate the first task-specific workspace for the first task by minimizing and/or closing one or more other windows displayed on the current desktop ([0053] fig. 3 shows the user interface graphically depicting prioritized project workspaces and it presents to the user three project workspaces 310 a, 310 b, and 310 c; [0057] when the user zooms in on a workspace by selecting its graphical representation, information specific to that workspace and set of tasks included therein can be displayed; opening up the Self Education workspace 310 a).  

As to dependent Claim 3, Brown, Rosati, and Togawa teach all the limitations of Claim 1.  Brown further teaches wherein one or more other applications available via the first computing platform outside of the first task-specific workspace are made inaccessible within the first task-specific workspace ([0048] user interface including task-centric workspace is provided on a client system; compatible applications that run on the local system that integrate with the user interface component providing workspace (i.e., applications available via the first client computing platform); the workspace provides the user the ability to create, view, store, retrieve data items specific to the current workspace and task he/ she is working on; the user can work inside the single environment where applications that handle data items such as email application/ spreadsheet application would appear within the workspace environment on the graphic user interface to the user – thus, applications that handle data items specific to a workspace are accessible within the workspace (i.e., other applications outside of the task-specific workspace are inaccessible within the first task-specific workspace)).  

As to dependent Claim 4, Brown, Rosati, and Togawa teach all the limitations of Claim 3. Rosati further teaches wherein identify the one or more other applications as being inaccessible within the first task-specific workspace based on the user records and/or the task records ([0080] not every member of a workroom is given the same access permission; a service provider who is a permanent staff can be given more access to the workroom than a service provider who is a contractor or a guest who has been invited by the buyer to view a particular deliverable;   viewable links in the workroom or permission are created based on what the role of the viewer is - thus, identifying the one or more other applications as being inaccessible within the first task-specific workspace based on the user records and/or the task records).  

As to dependent Claim 5, Brown, Rosati, and Togawa teach all the limitations of Claim 1.  Brown further teaches wherein the interaction information characterizing the interactions of the first user with the first set of applications includes progress information characterizing progress of the first user within the first set of applications and/or on the first task ([0048] user interface including task-centric workspace provided on a client system; the user can work inside the single environment where applications that handle data items such as email application/ spreadsheet application would appear within the workspace environment on the graphic user interface to the user; [0100] detect selection of a project workspace by a user; the time spent by that user working within that project workspace is tracked;  [0059] the time worked on the project may be tracked based on the workspace being selected and the user actively working with data items of that workspace - thus, the information characterizing the interactions includes progress information).  

As to dependent Claim 6, Brown, Rosati, and Togawa teach all the limitations of Claim 1.  Togawa further teaches wherein close, responsive to receiving the user input, the first task-specific workspace (Column 12, lines 25 to 30 - an automatic opening/closing process of the window, etc., at switching of work).  

As to dependent Claim 9, Brown, Rosati, and Togawa teach all the limitations of Claim 1.  Rosati further teaches wherein responsive to receiving the user input including the selection of the second task, effectuate presentation of a second task-specific workspace for the second task ([0081] fig. 6A illustrates an exemplary view of the workroom 600;  TJ's screen name or user ID (“TJ_08”) and the job name (“Web/Application GUI Design”) are both displayed on the page; a pull-down menu allows TJ to switch between jobs or workrooms; TJ can also be working on another job called “Sushi on Wheels” and can switch to that workroom by selecting “Sushi on Wheels” via the pull-down menu).  

As to dependent Claim 10, Brown, Rosati, and Togawa teach all the limitations of Claim 1.  Brown further teaches wherein the presentation of the first task-specific workspace for the first task is responsive to a selection of the first task from the list of multiple tasks previously assigned to the first user ([0053] fig. 3 shows the user interface graphically depicting prioritized project workspaces and it presents to the user three project workspaces 310 a, 310 b, and 310 c; [0057] when the user zooms in on a workspace by selecting its graphical representation, information specific to that workspace and set of tasks included therein can be displayed; opening up the Self Education workspace 310 a).  

Claims 11-16 and 19-20 are method claims corresponding to the system claims 1-6 and 9-10 above and therefore, rejected for the same reasons.  

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Rosati and Togawa, further in view of  Yankovich et al. (US 8,214,747 B1 hereinafter Yankovich).

As to dependent Claim 7, Brown, Rosati, and Togawa teach all the limitations of Claim 1.  However, Brown, Rosati, and Togawa fail to expressly disclose wherein effectuate presentation of an option to save and/or store the first task-specific workspace and/or the interactions of the first user with the first set of applications within the first task-specific workspace.  
In the same field of endeavor, Yankovich teaches a workspace user interface (see Abstract) wherein effectuate presentation of an option to save and/or store the first task-specific workspace and/or the interactions of the first user with the first set of applications within the first task-specific workspace (column 4, lines 8 to 10 – the state of workspace’s applications, documents, the workspace itself saved; column 9, lines 4 to 7 – if Susan closes the workspace (i.e., input indicating pause) without publishing the changes, she will be prompted if she wants to save the changes – thus, effectuating presentation of an option to save the workspace interaction).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein effectuate presentation of an option to save and/or store the first task-specific workspace and/or the interactions of the first user with the first set of applications within the first task-specific workspace, as taught by Yankovich into Brown, Rosati, and Togawa.  Doing so would be desirable because it would allow the user to take their workspace and current context with them as they change computing devices (Yankovich, column 4, lines 11 to 12).  

As to dependent Claim 8, Brown, Rosati, and Togawa teach all the limitations of Claim 1.  However, Brown, Rosati, and Togawa fail to expressly disclose wherein effectuate presentation of an option to send a notification based on progress of the first user on the first task to one or more other ones of the users.  
In the same field of endeavor, Yankovich teaches a workspace user interface (see Abstract) wherein effectuate presentation of an option to send a notification based on progress of the first user on the first task to one or more other ones of the users (column 8, lines 51 to 58 – workspaces can be shared with others and then publishes the workspace to the server which can be accessed by others; use can invite others to join workspace as participants; column 9, lines 4 to 7 – if Susan closes the workspace without publishing the changes, she will be prompted if she wants to publish the changes; published changes will be propagated to Bob and Jim – thus, effectuating presentation of an option to send notification based on progress of the user).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein effectuate presentation of an option to send a notification based on progress of the first user on the first task to one or more other ones of the users, as taught by Yankovich into Brown, Rosati, and Togawa.  Doing so would be desirable because it would allow the user to take their workspace and current context with them as they change computing devices (Yankovich, column 4, lines 11 to 12).  

Claims 17-18 are method claims corresponding to the system claims 7-8 above and therefore, rejected for the same reasons.  

Response to Arguments
Claim Objection: Applicant’s amendments to the claims have overcome the claim objections previously set forth.

Double Patenting: Applicant’s Terminal Disclaimer filed on 07/15/2022 in association with Patent No. 11,138,021 has been reviewed and is accepted and recorded; therefore, the nonstatutory double patenting is withdrawn.
 
35 U.S.C. §103: In the remarks, Applicant argues that 
(a) The cited references fails to teach or suggest all of the claimed features recited in the amended independent claims. 
(b) The Office Action has failed to establish a prima facie case of obviousness.  At best, the Office Action is relying on "impermissible hindsight."

As to point (a), applicant's arguments with respect to the 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.  Brown teaches wherein while in the Self Education workspace, user receives a call from someone who is helping organize the conference; the data items that the user is working on in the Self Education workspaces automatically pauses when the call is answered (i.e., based on user input, which indicates a pause of the first task) and the conference workspace automatically expanded to take the focus; when call terminates, the Conference workspace may be minimized and Self Education workspace may expand presenting data item that was paused when the call was received  (i.e., upon restart of the first task, restoring the first set of applications within the first task-specific workspace) (see [0056]-[0057]); Rosati teaches wherein TJ's screen name or user ID (“TJ_08”) and the job name (“Web/Application GUI Design”) are both displayed on the page; a pull-down menu (i.e., presenting a list of multiple tasks concurrently with the first task-specific workspace) allows TJ to switch between jobs or workrooms; TJ can also be working on another job called “Sushi on Wheels” and can switch to that workroom by selecting “Sushi on Wheels” via the pull-down menu 606 (i.e., based on user input selecting a second task); TJ is able to switch between different project milestones to keep track of within a single work tracker 200; information collected by the work tracker 200 is automatically saved to allow TJ to switch between tracking different project milestones within a single work tracker 200 (see ([0081], [0044], fig. 6A).  See rejection above for details.    
As to point (b), "any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Both Brown and Rosati are related to tasks/jobs and corresponding workspaces.  One of ordinary skill in the art would agree that applying the combination of Brown and Rosati for an interface that can switch between task workspaces are routine or well understood concepts in the field of task/ project management.  Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein effectuate presentation of a list of multiple tasks concurrently with the first task-specific workspace and receive user input including a selection of a second task from a list of multiple tasks, as taught by Rosati into Brown so that the user can easily select a project to keep track of and switch between open projects (Rosati [0036]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Ohsumi (US 2017/0068403 A1) teaches: [0048] When the user clicks or taps on the application icon 20 in the menu bar, screen transition to a predetermined processing screen of the application corresponding to the application icon 20 occurs, thereby allowing for activating the operation application; the predetermined processing screen may be a processing screen of a representative function of a plurality of functions of the application; [0101] Clicking or tapping on one of the tabs in the tab bar 42 results in activation of the function (program) allocated to the tab; [0102] clicking or tapping on the application icon 20 b on a processing screen of another application other than the accounting management operation 8 or the portal screen 32 results in transition to the processing screen of this “ledger/subsidiary book” tab.    

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                                               

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143